Citation Nr: 1746436	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

This matter previously came before the Board in June 2015, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDING OF FACT

The Veteran's diagnosed right knee disability was not incurred in or aggravated by active service. 


CONCLUSION OF LAW

The criteria for service connection of a right knee disability have not been met.  38  U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks service connection for a right knee disability.  He asserts that his right knee disability is a result of active service. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38  U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including degenerative disc disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38  C.F.R. § 3.303(a).

After considering all evidence in the record, the Board finds that service connection for a right knee disability is not warranted.

The Veteran's service treatment records reflect that the Veteran injured his right knee in April 1985.  These records show that the Veteran experienced pain when putting pressure on his right knee, walked with a slight limp, experienced moderate swelling of the lateral aspect of his right knee, and had some effusion.  However, follow-up records of the Veteran's right knee did not indicate any further symptoms of pain or injury.  Furthermore, the Veteran's February 1999 separation exam is negative for any symptoms or residuals of his right knee injury. 

The Veteran denied any further evaluation for his right knee disability following discharge until 2011.  In 2011, an imaging study conducted by a private examiner, showed tearing of the medial meniscus.  The Veteran was subsequently diagnosed with moderate degenerative joint disease of the patellofemoral joint and X-rays revealed a normal range of motion.  While the post-service medical evidence indicates that the Veteran has a right knee disability, the record is silent as to whether the Veterans' right knee disability is a result of his in-service injury.

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of right knee impairment since service.  In this regard, while the Veteran is not competent to make a diagnosis related to a knee impairment, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is insufficient to warrant service connection solely on this basis.  Specifically, a September 2011 exam showed complaints of right knee pain, but no indication of how long the current symptoms had been present or if there was an injury that prompted the pain.  Furthermore, this complaint is more than 12 years after his separation from active service.  Thus, continuity of symptomatology has not been established by the Veteran's statements. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed right knee impairment to active duty, despite his contentions to the contrary. 

In a November 2015 VA examination, the examiner conducted a thorough physical examination of the Veteran, reviewed his service treatment and medical records, and took a detailed medical history from the Veteran.  The examination report reflects that after being treated surgically in 2011 with an arthroscopic repair of the torn cartilage, the Veteran complained of daily discomfort in his right knee and pain with kneeling.  Therefore, the VA examiner opined it is less likely than not that the right knee conditions that were diagnosed and treated in 2011 were incurred by the injury that occurred in 1985.  Moreover, there is otherwise no nexus between active duty and the Veteran's current disability. 

The Board notes that the Veteran has not offered any medical evidence, including private medical opinions, to support his assertions that his right knee impairment is related to active service.

The Board also acknowledges the statements from the Veteran regarding the etiology of his right knee disability, which he asserts was caused during active duty service.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his right knee impairment may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorder.  

In conclusion, after a review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service experiences and his current right knee disability, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski  1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38  U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c) (2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c) (3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, it is noted that this appeal was remanded by the Board in June 2015 in order to obtain outstanding medical records and a VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding medical records have been obtained.  Additionally, the Veteran was provided with VA examinations in November 2015.  Thus, the VA examination reports are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Service connection for a right knee disability is denied.



____________________________________________
B.T. Knope
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


